OPINION ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury of burglary of a building. Punishment was assessed by the same jury at 26 years in the Texas Department of Corrections and a $10,000.00 fine. On appeal the Corpus Christi Court of Appeals affirmed the conviction. Raetzsch v. State, 709 S.W.2d 39 (Tx.App. — Corpus Christi 1986).
The appellant raises five grounds for review. We agree with the Court of Appeals that affirmance is warranted. However, as is true in every case where discretionary review is refused, this refusal does not constitute endorsement or adoption of the language or reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
With this understanding, we refuse the appellant’s petition for discretionary review.